ORDER

PER CURIAM:
Appellant Johnny Rucker appeals from his convictions of three counts of forcible rape, § 566.030, two counts of forcible sodomy, § 566.060, and two counts of felonious restraint, § 565.120. In his sole point *259on appeal, Appellant contends that the trial court abused its discretion by giving the hammer instruction because of the short amount of time the jury deliberated and the fact that the trial court knew how the jury was split numerically before it gave the instruction. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).